Citation Nr: 0324196	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  97-24 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from October 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the above claim.


REMAND

During the course of his appeal, the veteran has changed his 
address on several occasions.  Most recently the record shows 
that the RO, in March 2003 and July 2003, attempted to mail 
the veteran supplemental statements of the case (SSOC) that 
were issued in October 2002 and March 2003, but returned to 
the VA as being undeliverable.  

It is noted that "[i]n the normal course of events, it is 
the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him.  It 
is only where a file discloses other possible and plausible 
addresses that an attempt should be made to locate him at the 
alternate known address before finding abandonment of a 
previously adjudicated benefit."  Hyson v. Brown, 5 Vet. 
App. 262, 264 (1993).  

In this case, as indicated in the RO's VA Form 119, Report of 
Contact, dated on August 12, 2003, VA has an address for the 
veteran last updated in March 2003 that is different than the 
addresses at which the RO attempted to reach the veteran in 
March 2003 and July 2003.  In fact, in August 2003, the RO 
used this indicated most current address of record to notify 
the veteran that his records were being transferred to the 
Board; but did not attempt to resend the SSOCs to that 
address. 

As the file discloses another possible and plausible address 
at which to reach the veteran, an attempt should be made to 
locate him before the Board adjudicates this claim.  Id; see 
also 38 C.F.R. § 3.159 (2002).  .  Accordingly, the claim is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) are fully satisfied.  See also 38 
C.F.R. § 3.159 (2002).  

2.  The RO should notify the veteran at 
his most current address of record of the 
status of his claim, to include issuance 
of the most recent SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



